                     Case 7:16-cv-00895-PMH Document 120 Filed 01/12/21 Page 1 of 1




As Defendants mailed Plaintiff copies of the documents
sought herein, the application is denied as moot. Furthermore,
the Court notes that Defendants have represented that there
is no video from the New York State Police barracks. (Doc.
118).

The Clerk of the Court is respectfully directed to terminate
motion sequence pending at Doc. 116 and mail a copy of this
Order to Plaintiff.

SO ORDERED.

_______________________
Philip M. Halpern
United States District Judge

Dated: New York, New York
       January 12, 2021
